United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 23, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-31085
                           Summary Calendar


JESUS CARMONA,

                                      Petitioner-Appellant,
versus

O. KENT ANDREWS,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 03-CV-676
                      --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Jesus Carmona, Louisiana state prisoner # 105961, has

appealed the district court’s order dismissing without prejudice

for lack of jurisdiction Carmona’s application for a writ of

habeas corpus, under 28 U.S.C. § 2241, challenging the revocation

of his release on parole.    The district court’s order is affirmed

and the matter is remanded for further proceedings consistent

with our opinion in Carmona v. Andrews, 357 F.3d 535 (5th Cir.

2004).

     AFFIRMED AND REMANDED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.